Citation Nr: 1509160	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-23 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral ingrown toenails.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Levy, Associate Counsel



INTRODUCTION

The Veteran had active service from July 2002 to July 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal was processed using  the Veterans Benefits Management System (VBMS).  The Virtual VA file includes VA medical treatment records in 2011 and 2012.  All other records are duplicative of those in VBMS or irrelevant to the instant appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required for issuance of a supplemental statement of the case.  In the April 2012 rating decision, the RO noted review of the "claims file."  As noted by printing dates on the medical records, included in that review were VA treatment records dated from 2008 through 2011.  In the August 2012 statement of the case, the RO listed four pieces of evidence that were reviewed:  (1) the Veteran's statement received in November 2011; (2) the information letter sent to the Veteran in January 2012; (3) service treatment records from July 2002 to July 2005; and (4) a VA examination dated February 2012.  However, VA treatment records in Virtual VA dated in 2012 and related to the Veteran's feet were not noted as reviewed - as there is no printing date on these records it is not clear that the RO has reviewed them.  Additionally, the RO did not indicate review of a July 2012 VA examination report related to the feet.  Where relevant records are received by the RO prior to transfer of records to the Board, a supplemental statement of the case must be issued.  See 38 C.F.R. §§ 19.31, 19.37 (2014).

While on remand, an updated examination should be provided, as the last VA examination was almost 3 years ago.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After all records have been obtained and associated with the claims file, provide the Veteran with an updated examination regarding the severity of his bilateral ingrown toenails.  The entire electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must complete the appropriate Disability Benefits Questionnaire for the Veteran's service-connected disability.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  The AOJ must note review of the above-ordered examination, the July 2012 examination report, and VA treatment records dated in 2012 and thereafter.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


